UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22106 Tortoise Power and Energy Infrastructure Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: July 1, 2015 - June 30, 2016 Item 1. Proxy Voting Record Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Fidelity® Institutional Money Market Funds Money Market Portfolio Class I 11/18/2015 FMPXX A vote for election of the following nominees: 1. Elizabeth S. Acton 2. John Engler 3. Albert R. Gamper, Jr. 4. Robert F. Gartland 5. Abigail P. Johnson 6. Arthur E. Johnson 7. Michael E. Kenneally 8. James H. Keyes 9. Marie L. Knowles 10. Geoffrey A. von Kuhn For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Markwest Energy Partners LP 12/1/2015 MWE Proposal to approve the Agreement and Plan of Merger, dated as of July 11, 2015, as such agreement may be amended from time to time, by and among MPLX LP, MPLX GP LLC, Marathon Petroleum Corporation, Sapphire HoldCo LLC and Markwest Energy Partners, L.P., and the transactions contemplated thereby. For For Issuer Proposal to approve, on an advisory, non-binding basis, the merger-related compensation payments that may become payable to Markwest Energy Partners, L.P.'s named executive officers in connection with the merger. For For Issuer Proposal to approve the adjournment of the Special Meeting, if necessary to solicit additional proxies if there are not sufficient votes to approve Proposal 1 at the time of the Special Meeting. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Sunoco Logistics Partners L.P. 12/1/2015 86764L108 SXL Approval of the Sunoco Partners LLC Long-Term Incentive Plan, as proposed to be amended and restated, which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to awards under the Sunoco Partners LLC Long-Term Incentive Plan, as amended and restated as of October 24, 2012, by 10,000,000 common units (the "LTIP Proposal"). For For Issuer Approval of the adjournment of the Special Meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the Special Meeting to approve the LTIP Proposal For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source NuStar Energy L.P. 1/28/2016 67058H102 NS To approve the NuStar GP, LLC Fifth Amended and Restated 2000 Long-Term Incentive Plan (the "Amended Plan"). For For Issuer To consider and vote upon the proposal to adjourn the special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to approve the Amended Plan at the time of the special meeting. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Corp. 2/12/2016 87612G101 TRGP To consider and vote upon a proposal to approve the issuance of shares of common stock of Targa Resources Corp. (the "Company") in connection with the merger contemplated by the Agreement and Plan of Merger, dated as of November 2, 2015, by and among the Company, Spartan Merger Sub LLC, Targa Resources Partners LP and Targa Resources GP LLC ("TRP GP"); For For Issuer To consider and vote upon a proposal to approve one or more adjournments of the special meeting if necessary or appropriate to solicit additional proxies if there are not sufficient votes to approve the Company's stock issuance proposal. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Partners, LP 2/12/2016 87611X105 NGLS To consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of November 2, 2015. For For Issuer To consider and vote upon, on an advisory, non-binding basis, the compensation payments that may be paid or become payable to the Partnership's named executive officers in connection with the Merger which is referred to as the "TRP Compensation Proposal." For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/21/2016 MMP Election of Directors: 1. Walter R. Arnheim 2. Patrick C. Eilers For For Issuer Amendment of Long-Term Incentive Plan For For Issuer Advisory Resolution to Approve Executive Compensation For For Issuer Ratification of Appointment of Independent Auditor For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Spectra Energy Corp 4/26/2016 SE Election of Directors: Gregory L. Ebel For For Issuer Election of Directors: F. Anthony Comper For For Issuer Election of Directors: Austin A. Adams For For Issuer Election of Directors: Joseph Alvarado For For Issuer Election of Directors: Pamela L. Carter For For Issuer Election of Directors: Clarence P. Cazalot Jr For For Issuer Election of Directors: Peter B. Hamilton For For Issuer Election of Directors: Mirada C. Hubbs For For Issuer Election of Directors: Michael McShane For For Issuer Election of Directors: Michael G. Morris For For Issuer Election of Directors: Michael E.J. Phelps For For Issuer Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's Independent Registered Public Accounting firm for fiscal year 2016. For For Issuer Approval of Spectra Energy Corp 2007 Long-Term Incentive Plan, as amended and restated. For For Issuer Approval of Spectra Energy Corp Executive Short-Term Incentive Plan, as amended and restated. For For Issuer An advisory resolution to approve executive compensation. For For Issuer Shareholder proposal concerning disclosure of political contributions. Against For Shareholder Shareholder proposal concerning disclosure of lobbying activities. Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source DCP Midstream Partners, LP 4/28/2016 23311P100 DPM To approve the DCP Midstream Partners, LP 2016 Long-Term Incentive Plan (the "Plan"). For For Issuer To approve the adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are insufficient votes at the time of the special meeting to approve the Plan. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Corp. 5/17/2016 87612G101 TRGP Election of Directors: 1. Rene R. Joyce 2. Waters S. Davis, IV 3. Chris Tong For For Issuer Ratification of selection of independent auditors For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source ONEOK, Inc. 5/25/2016 OKE Election of Director: Brian L. Derksen For For Issuer Election of Director: Julie H. Edwards For For Issuer Election of Director: John W. Gibson For For Issuer Election of Director: Randall J. Larson For For Issuer Election of Director: Steven J. Malcolm For For Issuer Election of Director: Kevin S. McCarthy For For Issuer Election of Director: Jim W. Mogg For For Issuer Election of Director: Pattye L. Moore For For Issuer Election of Director: Gary D. Parker For For Issuer Election of Director: Eduardo A. Rodriguez For For Issuer Election of Director: Terry K. Spencer For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of Oneok, Inc. for the year ending December 31, 2016 For For Issuer An advisory vote to approve Oneok, Inc.'s executive compensation For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Buckeye Partners, L.P. 6/7/2016 BPL Election of Directors: 1. Oliver G. Richard, III 2. Clark C. Smith 3. Frank S. Sowinski For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2016. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource The Williams Companies, Inc. 6/27/2016 WMB To approve the adoption of the Agreement and Plan of Merger (the "Merger Agreement") among Energy Transfer Equity, L.P., Energy Transfer Corp LP ("ETC"), Energy Transfer Corp GP, LLC, LE GP, LLC, Energy Transfer Equity GP, LLC and Williams Companies, Inc. ("WMB"), and the transactions contemplated thereby, including the merger of WMB with and into etc. Against Against Issuer To approve, on an advisory (non-binding) basis, specified compensatory arrangements between WMB and its named executive officers relating to the transactions contemplated by the Merger Agreement. Abstain Against Issuer To approve the adjournment of the special meeting from time to time, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the merger proposal. Abstain Against Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC. Date: August 26, 2016 By: /s/ P. Bradley Adams P. Bradley Adams Chief Executive Officer
